       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 1 of 18



   CARLSON & MESSER LLP
 1 David J. Kaminski (SBN 128509)
   kaminskid@cmtlaw.com
 2 Stephen A. Watkins (SBN 205175)
   watkinss@smtlaw.com
 3 5901 W. Century Boulevard, Suite 1200
   Los Angeles, California 90045
 4 Telephone: (310) 242-2200
   Facsimile: (310) 242-2222
 5
   MAC MURRAY & SHUSTER LLP
 6 LISA A. MESSNER, (Admitted Pro Hac Vice)
   lmessner@mslawgroup.com
 7 CHRISTOPHER C. WAGER, (Admitted Pro Hac Vice)
   cwager@mslawgroup.com
 8 6525 W. Campus Oval, Suite 210
   New Albany, Ohio 43054
 9 Telephone: (614) 939-9955
   Facsimile: (614) 939-9954
10
   Attorneys for Defendant
11 POSTMATES INC.

12
                             UNITED STATES DISTRICT COURT
13                         NORTHERN DISTRICT OF CALIFORNIA
14

15 RICHARD      ROGERS, individually and on       Case No. 3:19-cv-05619
   behalf of all others similarly situated,
16 Plaintiff,                                     Assigned for all purposes to the Honorable
                                                  Thomas S. Hixson
17 v.
                                                  NOTICE OF MOTION AND MOTION OF
18 POSTMATES INC.,                                DEFENDANT POSTMATES INC. TO
                                                  DISMISS SECOND AMENDED
19                                                COMPLAINT WITH PREJUDICE;
                  Defendant.
                                                  MEMORANDUM OF POINTS AND
20                                                AUTHORITIES
21                                                Date:    June 18, 2020
                                                  Time:    10:00 a.m.
22                                                Ctrm:    A – 15th Floor
23                                                2d Am. Compl. Filed: April 2, 2020
                                                  Trial Date:          Not Set
24

25

26
27

28
                                                                           Case No. 3:19-cv-05619
                                       POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
        Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 2 of 18




 1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that on June 18, 2020, at 10:00 a.m., or as soon thereafter as

 3 this matter may be heard, in the courtroom of the Honorable District Judge Thomas S. Hixson,

 4 located in Courtroom A of the United States Courthouse, 450 Golden Gate Avenue, San Francisco,

 5 CA 94102, Defendant Postmates Inc. (“Postmates”) will and hereby does move this Court to

 6 dismiss Plaintiff’s Second Amended Complaint in its entirety and with prejudice.

 7          This Motion is made pursuant to Federal Rule of Civil Procedures 12(b)(6) upon the

 8 grounds that Plaintiff Richard Rogers (“Plaintiff”) has failed to state a claim upon which relief can

 9 be granted under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”),

10 because Plaintiff fails to allege sufficient facts to show that Postmates is vicariously liable for

11 violating the TCPA.

12          This Motion is based on this Notice of Motion, the accompanying Memorandum of Points

13 and Authorities, all of the pleadings and other documents on file in this case, all other matters of

14 which the Court may take judicial notice, and any further argument or evidence that may be

15 received by the Court at the hearing.

16
     DATED: April 23, 2020                       MAC MURRAY & SHUSTER LLP
17

18
19                                               By         /s/ Lisa A. Messner
                                                        Lisa A. Messner
20                                               Attorney for Defendant POSTMATES INC.
21

22

23

24

25

26
27

28
                                                   -1-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
         Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 3 of 18



                                     TABLE OF CONTENTS                                               Page
 1

 2 I.      INTRODUCTION………………………………………………….………………..……..…1
 3 II.     BACKGROUND…………………………………………………...…………………………2
 4          A.   Plaintiff Files a Complaint Against Post in the Southern District of Florida, But
 5               Dismisses the Complaint Following the Eleventh Circuit Opinion in Salcedo………2
 6          B.   Plaintiff Re-Files in This District, But Amends When Faced With Postmates’ Motion
 7               to Dismiss……………………………………………………………………………..3
 8          C.   The Court Grants Postmates’ Motion to Dismiss the FAC for Failure to Plead
 9               Vicarious Liability…………………………..………………………………………..3
10          D.   Plaintiff Files a SAC Contradicting His Prior Allegations, But Still Fails to Plead
11               Vicarious Liability……………………………………………………………………4
12 III.    LEGAL STANDARD ON RULE 12(B)(6)………………………………………………….5
13 IV.      PLAINTIFF CANNOT STATE A TCPA CLAIM AGAINST POSTMATES……………...6
14          A.   Plaintiff Does Not Allege Sufficient Facts to Establish and Agency Relationship
15               Between Postmates and BirdDog…………………………………………………….6
16          B.   Plaintiff Does Not Allege Apparent Authority…………………………………….....9
17          C.   Plaintiff Does Not Allege Ratification………………………………………………..9
18 V.      PLAINTIFF’S FOURTH ATTEMPT TO STATE A CLAIM AGAINST POSTMATES
19         SHOULD BE DISMISSED WITH PREJUDICE…………………………..………………10
20 VI.      CONCLUSION…………………………………………………………………………..…11
21

22

23

24

25

26
27

28

                                                 -i-                         Case No. 3:19-cv-05619
                                         POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
        Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 4 of 18




 1                                        TABLE OF AUTHORITIES                                                   Page
 2 Cases

 3 Alta Devices, Inc. v. LG Elecs., Inc., Case No. 18-CV-00404-LHK, 2019 U.S. Dist. LEXIS 72952

 4 (N.D. Cal. Apr. 30, 2019)…………………………………………………………………..………11

 5 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)…………………………………………………………5

 6 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)……………………………………….. ……..5

 7 Canary v. Youngevity Int’l, Inc., Case No. 5:18-cv-03261, 2019 U.S. Dist. LEXIS 46429

 8 (N.D. Cal. Mar. 20, 2019)…………………………………………………………………………7, 9

 9 Derby v. AOL, Inc., No. 15-CV-00452-RMW, 2015 U.S. Dist. LEXIS 70719 (N.D. Cal. June 1,

10 2015)…………………………………………………………………………………………………5

11 Desert Reg’l Med. Ctr., Inc. v. Glob. Excel Mgmt., Case No. ED CV 16-2181, 2017 U.S. Dist.

12 LEXIS 220006 (C.D. Cal. July 26, 2017)…………………………………………………………....8

13 Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019)…………………………………………...3

14 Hayes v. Facebook, Case No. 19-cv-02106-TSH, 2019 U.S. Dist. LEXIS 177830 (N.D. Cal. Aug.

15 15, 2019)……………………………………………………………………………………………11

16 Jones v. Royal Admin. Servs., 887 F.3d 443, 448 (9th Cir. 2018)............................................1, 2, 6, 7

17 Kristensen v. Credit Payment Servs. Inc., 879 F.3d 1010, 1014 (9th Cir. 2018)……………………9

18 Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018)………………………………….3
19 Meeks v. Buffalo Wild Wings, Inc., Case No. 17-cv-07129, 2018 U.S. Dist. LEXIS 52328, at *16

20 (N.D. Cal. Mar. 28, 2018)……………………………………………………………………………7

21 NLRB v. Dist. Council of Iron Workers of Cal. & Vicinity, 124 F.3d 1094, 1099 (9th Cir. 1997)

22 Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th Cir. 2019)………………………………….........2, 11

23 Sepehry-Fard v. Dept. Stores Natl. Bank, 15 F. Supp. 3d 984, 990 (N.D.Cal.2014)………………11

24 Thomas v. Taco Bell Corp., 582 F. App’x 678, 679-680 (9th Cir. 2014)……………………………9

25 Thomas v. Taco Bell Corp., 879 F. Supp. 2d 1079, 1085 (C.D. Cal. 2012)…………………………7

26 Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)………………….2
27 Warciak v. Subway Restaurants, Inc., 949 F.3d 354, 357 (7th Cir. 2020)…………………………..8

28

                                                        -ii-                         Case No. 3:19-cv-05619
                                                 POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
      Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 5 of 18




 1                          TABLE OF AUTHORITIES                                     Page
 2 Statutes

 3 47 U.S.C. § 227………………………………………………………………………………………2

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                        -iii-                        Case No. 3:19-cv-05619
                                 POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
        Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 6 of 18




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3          Plaintiff Richard Rogers’ fourth attempt to pin a claim under the Telephone Consumer

 4 Protection Act (“TCPA”) on Postmates—a party that he concedes did not text him—fares no better

 5 than his prior three. Despite Plaintiff’s effort to circumvent his earlier allegations and plead around

 6 the Court’s March 3, 2020 Order dismissing his First Amended Complaint (“FAC”), Plaintiff still

 7 fails to state a TCPA claim against Postmates. Because further amendment would be futile,

 8 Plaintiff’s operative Second Amended Complaint (“SAC”) should now be dismissed with prejudice.

 9          The Order explained in detail that Plaintiff failed to allege facts in his FAC supporting a

10 plausible inference that Postmates could be held vicariously liable for the actions of the sender of the

11 text message under the agency principles of actual authority, apparent authority, and ratification

12 articulated in Jones v. Royal Admin. Servs., 887 F.3d 443, 448 (9th Cir. 2018). (ECF No. 33

13 (“Order”) at 5-10.) Plaintiff did not respond in his SAC by pleading additional facts in good faith or

14 naming the sender of the text as a defendant. Instead, Plaintiff elected to contradict his prior

15 allegations in an effort to mask how attenuated the connection to Postmates is and to insulate his

16 claim from dismissal. Plaintiff previously alleged that the text message was sent by an unidentified

17 “sub-agent” or “sub-agents” of Bird Dog Media, LLC (“BirdDog”), an alleged vendor of Postmates.

18 (FAC, ECF No. 22, ¶ 17; see also Pl. Opp’n to Mot. to Dismiss, ECF No. 30, at 3-4.) With no factual
19 support or explanation, the SAC now suddenly alleges that BirdDog itself, rather than a sub-agent of

20 BirdDog, sent the text message to Plaintiff. (SAC, ECF No. 33, ¶¶ 14-15.)

21          Plaintiff apparently believes that portraying fewer links in the chain between Postmates and

22 the alleged sender will save his claim. The Court, of course, is not obligated to blindly accept

23 Plaintiff’s inconsistent allegations. But even accepting Plaintiff’s sleight of hand, Plaintiff fails to

24 grasp that a TCPA claim against Postmates requires more than pleading the existence of a contract

25 between Postmates and BirdDog. It requires pleading sufficient facts establishing the requisite

26 agency relationship between the two entities. As demonstrated below, stripped of its conclusory
27 allegations the SAC pleads only that (i) Postmates contracted with BirdDog to generally promote

28 Postmates, and (ii) BirdDog sent the text message to Plaintiff. Even taken as true, these allegations

                                                   -1-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
         Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 7 of 18




 1 merely indicate a typical commercial services agreement whereby a vendor (BirdDog) is alleged to

 2 have provided a service for the contracting party (Postmates), but come nowhere close to pleading

 3 that Postmates specifically authorized a violation of the TCPA, as required by Jones and its

 4 progeny. Were such generic allegations sufficient, any party could be subject to automatic vicarious

 5 liability for any other party with whom it had ever contracted.

 6          Even after multiple bites at the apple, Plaintiff still does not plead facts to establish that

 7 Postmates authorized the sender to violate the TCPA, or that Postmates apparently authorized or

 8 ratified any allegedly wrongful conduct. The Court should dismiss this action with prejudice.

 9 II.      BACKGROUND

10          A.      Plaintiff Files a Complaint Against Postmates in the Southern District of Florida,

11                  But Dismisses the Complaint Following the Eleventh Circuit’s Opinion in Salcedo

12          Plaintiff originally filed this putative class action against Postmates in the United States

13 District Court for the Southern District of Florida on July 25, 2019. (Florida Docket (“FL Dkt.”)

14 Case 0:19-cv-61877-CMA, ECF. No. 1.) Plaintiff alleged he received the following unsolicited text

15 message on April 8, 2019:

16

17

18
19

20

21

22          Based on his receipt of this single message, Plaintiff asserted a claim against Postmates for

23 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). On August

24 28, 2019, the Eleventh Circuit issued a ruling that the receipt of a single text message constituted

25 nothing more than “a brief, inconsequential annoyance” insufficient to convey Article III standing

26 for a TCPA claim. Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th Cir. 2019).1 On September 6, 2019,
27

28   1
      The Eleventh Circuit’s opinion in Salcedo creates a circuit split on TCPA standing issues. Cf.
     Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017).
                                                    -2-                             Case No. 3:19-cv-05619
                                           POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
         Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 8 of 18




 1 Plaintiff voluntarily dismissed his complaint. (FL Dkt., ECF No. 7.)

 2          B.      Plaintiff Re-Files in This District, But Amends When Faced with Postmates’

 3                  Motion to Dismiss

 4          The same day that Plaintiff dismissed his Southern District of Florida action, he filed a

 5 substantively identical complaint in this Court. (ECF No. 1.) Because Plaintiff’s allegations failed

 6 to state any factual basis to hold Postmates directly or vicariously liable under the TCPA, Postmates

 7 filed a motion to dismiss his claim. (ECF No. 14.) Rather than oppose that motion, Plaintiff

 8 responded by filing his FAC. (ECF No. 22.)

 9          C.      The Court Grants Postmates’ Motion to Dismiss the FAC for Failure to Plead

10                  Vicarious Liability

11          Plaintiff made certain minor changes in his FAC.2 Otherwise, the FAC was largely

12 identical to his prior complaints. Plaintiff alleged in the FAC that the 10-digit, long-form

13 telephone number appearing at the top of the screenshot—(724) 394-0835—is leased, owned, or

14 operated by “Defendant, or its agent(s) or subagent(s),” and made further representations that

15 “Postmates or its alleged agent(s) or subagent(s)” caused the alleged text message to be sent. (Id.

16 at ¶¶ 16-17.) Specifically, Plaintiff alleged in the FAC that:

17          Plaintiff is informed and believes, and thereupon alleges, that Defendant, either
            directly or through one or more agent(s) or sub-agent(s) acting on its behalf and
18          pursuant to its control and direction, retained Bird Dog Media, LLC and/or one or
            more other such agent(s) or sub-agent(s) to acquire, receive, and store lists of
19          telephone numbers to be dialed on Defendant’s behalf; that Defendant oversaw,
            directed, encouraged, authorized, and controlled the acquisition of such numbers
20          and the preparation of such lists by Bird Dog Media, LLC and/or one or more other
            agent(s) or sub-agent(s) acting on its behalf and pursuant to its control and
21          direction. . . .
22 (FAC, ¶ 17.)

23
     2
24     Plaintiff, for example, added allegations to FAC intended to buttress his supposition that the text
     message at issue was transmitted using an Automatic Telephone Dialing System (“ATDS”), and
25   allegations about his claimed lack of consent to the text message. While those allegations are not
     the subject of the present Rule 12 motion, Postmates reserves the right to address them at the
26
     appropriate stage should the SAC survive. Postmates further notes the circuit split created by the
27   Ninth Circuit’s interpretation of the statutory definition of an ATDS as set forth in Marks v. Crunch
     San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018), which is the subject of a pending petition for a writ
28   of certiorari to the United States Supreme Court in Duguid v. Facebook, Inc., 926 F.3d 1146 (9th
     Cir. 2019). United States Supreme Court Case No. 19-511.
                                                        -3-                            Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 9 of 18




 1          Plaintiff further alleged in his FAC that the text message was tied to an online form at

 2 http://join.super-samples/com (and included a screenshot of the form), and also alleged the

 3 involvement of an identity known as “Drive4Cash.” (Id., ¶¶ 18-20.) Plaintiff did not allege that

 4 either join.super-samples.com or Drive4Cash were owned, used, or operated by BirdDog.

 5          Postmates moved to dismiss the FAC (ECF No. 26) and Plaintiff opposed (ECF No. 30.) In

 6 his opposition, he specifically averred: “As part of its efforts to recruit additional couriers to provide

 7 delivery services for its customers, Defendant retained marketing agents (who in turn retained sub-

 8 agents) who, under its control, direction, and encouragement, promoted its service on its behalf,

 9 including through automated text messages.” (ECF No. 30 at 3 (citing FAC, ¶¶ 12, 15-18).)

10          On March 3, 2020, the Court granted Postmates’ motion to dismiss the FAC. The Court held

11 that Plaintiff failed to allege any facts in his FAC to support direct liability, as Plaintiff did not

12 plausibly allege that Postmates directly sent or was involved in transmitting the text to Rogers.

13 (Order at 4.) The Court further held that Plaintiff failed to plead that Postmates could be held

14 vicariously liable for the alleged conduct of the sender of the text. The Court analyzed in detail each

15 of the three theories of agency—traditional agency, apparent authority, and ratification—and

16 concluded that Plaintiff had no viable claim against Postmates under a theory of vicarious liability.

17 (Order at 5-10.) The Court granted Plaintiff an opportunity to amend his complaint, setting a deadline

18 of April 2, 2020.
19          D.      Plaintiff Files a SAC Contradicting His Prior Allegations, But Still Fails to Plead

20                  Vicarious Liability

21          On April 2, 2020, Plaintiff filed his SAC. (ECF No. 34.) Plaintiff now alleges that Postmates

22 “contracted with Bird Dog Media, LLC (‘Bird Dog’), one of its marketing agents, to promote its

23 mobile application and driver opportunities to as many individuals as possible.” (SAC, ¶ 11.)

24 Plaintiff then alleges—for the first time—that “Bird Dog Media transmitted the following automated

25 text message on behalf of Defendant.” (Id., ¶ 14. (including a screenshot of the text message

26 identified on page 2, above).)
27

28

                                                   -4-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 10 of 18




 1          The SAC, however, lacks any factual allegations supporting Plaintiff’s new contention that

 2 BirdDog itself sent the message. Rather, Plaintiff simply inserts the name “BirdDog” where he

 3 once pleaded actions allegedly committed by “Defendant or by one or more agent(s) or sub-

 4 agent(s) on its behalf.” (E.g., id., ¶¶ 14-15, 20, 40, 42, 44.) Plaintiff does not name BirdDog as a

 5 defendant, nor does he name any alleged sub-agent as a defendant.

 6          The effect of these sudden and unexplained changes is that Plaintiff is now affirmatively

 7 representing that BirdDog sent him the text message, where he previously acknowledged that

 8 BirdDog was not the sender. Plaintiff’s decision to alter his story in such a dramatic manner

 9 following the dismissal Order, and without any factual support or explanation, should be

10 considered when evaluating the plausibility of his claim. See McKenna v. WhisperText, Case No.

11 5:14-cv-00424-PSG, 2015 U.S. Dist. LEXIS 120090, at *7 (N.D. Cal. Sept. 9, 2015) (“[W]hen

12 evaluating an amended complaint, the court may also consider the prior allegations as part of its

13 ‘context-specific’ inquiry based on its judicial experience and common sense to assess whether an

14 amended complaint plausibly suggests an entitlement to relief.” (internal quotations and brackets

15 omitted)). But as discussed below, Plaintiff’s eleventh-hour rewriting of his narrative still does not

16 satisfy the agency principles that must be pleaded to state a TCPA claim against Postmates. The

17 Court should grant this motion and dismiss the action with prejudice.

18 III.     LEGAL STANDARD ON RULE 12(B)(6)
19          “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

20 as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

21 (2009) (internal quotation marks omitted). Plausibility requires “more than a sheer possibility that a

22 defendant has acted unlawfully.” Id. “[A] plaintiff’s obligation to provide the ‘grounds’ of his

23 ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of the

24 elements of a cause of action will not do. Factual allegations must be enough to raise a right to relief

25 above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations and

26 footnote omitted). Courts “need not accept as true allegations that contradict matters properly subject
27 to judicial notice or by exhibit or allegations that are merely conclusory, unwarranted deductions of

28 fact, or unreasonable inferences.” Derby v. AOL, Inc., No. 15-CV-00452-RMW, 2015 U.S. Dist.

                                                   -5-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 11 of 18




 1 LEXIS 70719, at *2 (N.D. Cal. June 1, 2015) (quotations and citation omitted). “Where a complaint

 2 pleads facts that are merely consistent with a defendant’s liability, it stops short of the line between

 3 possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (quotations and citation

 4 omitted).

 5 IV.      PLAINTIFF CANNOT STATE A TCPA CLAIM AGAINST POSTMATES

 6          As the Court recognized in its Order, vicarious liability may be established under traditional

 7 agency principles, the doctrine of apparent authority, or the doctrine of ratification. (Order at 5-8);

 8 see also Jones, 887 F.3d at 450. Plaintiff fails to identify under which, if any, of these three theories

 9 of agency Postmates could be held vicariously liable. What is clear from his SAC, however, is the

10 lack of any facts permitting a plausible inference of vicarious liability under any theory.

11          A.      Plaintiff Does Not Allege Sufficient Facts to Establish an Agency Relationship

12                  Between Postmates and BirdDog

13          As the Court observed in its Order, vicarious liability requires the existence of an agency

14 relationship between the defendant and the third party who committed the allegedly illegal conduct.

15 (See Order at 5 (discussing caselaw and the Restatement of Agency).) In his SAC, instead of alleging

16 the existence of an actual agency relationship, Plaintiff now alleges a contractual relationship

17 between BirdDog and Postmates.

18          But a contractual relationship alone is insufficient to establish traditional agency. “For an
19 agency to exist, an agent must have authority to act on behalf of the principal and the person

20 represented must have a right to control the actions of the agent.” Jones, 887 F.3d at 448. As the

21 Ninth Circuit reasoned in Jones, where a defendant does not have authority or control over the third

22 party placing the calls, and did not exercise sufficient control over the manner and means in which

23 the allegedly wrongful calls were made, the defendant cannot be held vicariously liable under the

24 TCPA on agency principles. Id. at 453 (affirming district court’s grant of summary judgment in

25 favor of defendant).

26          The Court explained its Order that, in order to survive dismissal, Plaintiff would need to plead
27 facts to support a plausible inference “that Postmates exercised any control over the sender of the

28 text necessary to establish an agency relationship.” (Order at 6 (citing numerous authorities).)

                                                   -6-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 12 of 18




 1 Furthermore, “[t]o establish vicarious liability for a TCPA violation, a plaintiff must allege facts to

 2 show that the defendant controlled the ‘manner and means’ of the call.” Canary v. Youngevity Int’l,

 3 Inc., Case No. 5:18-cv-03261, 2019 U.S. Dist. LEXIS 46429, at *16 (N.D. Cal. Mar. 20, 2019) (citing

 4 Thomas v. Taco Bell Corp., 879 F. Supp. 2d 1079, 1085 (C.D. Cal. 2012) (emphasis added)). Absent

 5 facts sufficient to show that Postmates controlled the manner and means by which BirdDog allegedly

 6 transmitted the text message, Plaintiff cannot establish agency.        Jones, 887 F.3d at 450 (“In

 7 determining whether vicarious liability may be imposed, the extent of control exercised by the

 8 [principal] is the essential ingredient.”) (internal quotations omitted); Meeks v. Buffalo Wild Wings,

 9 Inc., Case No. 17-cv-07129, 2018 U.S. Dist. LEXIS 52328, at *16 (N.D. Cal. Mar. 28, 2018)

10 (“Agency means more than mere passive permission; it involves request, instruction, or command.”).

11          Here, the SAC is devoid of any allegation that Postmates had any involvement with the text

12 that Plaintiff now claims was sent by BirdDog, let alone that Postmates exercised controlled over the

13 manner and means by which BirdDog was allegedly texting him. Plaintiff merely alleges that

14 Postmates entered into a contract with BirdDog “to promote [Postmates’] mobile application and

15 driver opportunities to as many individuals as possible.” (SAC, ¶ 12.) Plaintiff fails to allege that

16 Postmates controlled or directed the manner and means by which BirdDog then allegedly sent any

17 text message. Instead, Plaintiff claims only that Postmates benefited from traffic that BirdDog

18 delivered to its website through its marketing campaign (whether the traffic was delivered via text or
19 not).    (Id. at ¶ 18 (“[Postmates] specifically oversaw, monitored, tracked, and realized and

20 appreciated the results of the marketing campaigns that it had hired BirdDog to perform on its behalf.

21 . . .”).) Tracking the benefits of a marketing campaign is not the same as controlling or directing the

22 manner in which that campaign is conducted, and there are no allegations that Postmates exercised

23 any such oversight of any campaign here.3

24
   3
     Plaintiff alleges that Postmates used an Urchin Tracking Module to track certain information
25 regarding the source of the referral. (SAC, ¶ 18.) But alleged “tracking” is nothing more than an

26 after-the-fact attribution of a referral source; it does not reflect control over the manner and means
   in which the text message was sent. Moreover, Plaintiff acknowledges that Postmates hired
27 BirdDog to simply drive traffic in a delivery-agnostic manner. (Id., ¶ 12 (Postmates contracted
   with BirdDog “to promote its mobile application and deliver opportunities to as many individuals
28 as possible.”).) Any referral to Postmates’ publicly-available webpage with a “Birddogmedia”

                                                   -7-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 13 of 18




 1          Significantly, several courts within this Circuit have repeatedly held that a contractual

 2 relationship alone does not establish the agency relationship necessary to plead vicarious liability. In

 3 Trenz v. Sirius XM Radio, Inc., for example, the court held that “[a]n allegation of a beneficial

 4 contractual relationship alone is insufficient to establish agency” and granted Toyota’s motion to

 5 dismiss TCPA claims asserted against it on a theory of vicarious liability. Case No. 15CV0044, 2015

 6 U.S. Dist. LEXIS 180811, at *6 (S.D. Cal. July 13, 2015); see also Desert Reg’l Med. Ctr., Inc. v.

 7 Glob. Excel Mgmt., Case No. ED CV 16-2181, 2017 U.S. Dist. LEXIS 220006, at *9 (C.D. Cal. July

 8 26, 2017) ((“Plaintiff's allegation that ‘[the principal] paid claims under the [] Agreement’ is

 9 insufficient to support a claim for ostensible agency.”).

10          Similarly, the Seventh Circuit recently faced the same argument by a TCPA plaintiff and

11 rejected it on vicarious liability grounds. Warciak v. Subway Restaurants, Inc., 949 F.3d 354, 357

12 (7th Cir. 2020). In Warciak, the plaintiff alleged that Subway should be held vicariously liable for

13 text messages sent by T-Mobile, which advertised Subway’s sandwiches. Id. As is the case here,

14 the plaintiff argued that that a “commercial contractual relationship between two sophisticated

15 businesses is tantamount to an agency relationship,” such that Subway could be held vicariously

16 liable for text messages sent by T-Mobile. The Seventh Circuit rejected this argument and affirmed

17 dismissal of plaintiff’s TCPA claim, reasoning that, “[w]hile an agency relationship can be created

18 by contract, not all contractual relationships form an agency.” Id. Holding otherwise would turn
19 longstanding principles of agency on their head.

20          Plaintiff cannot circumvent the dismissal Order by asserting that BirdDog sent Postmates a

21 text message pursuant to a contractual relationship whereby BirdDog generally agreed to promote

22 Postmates. Even assuming this most recent allegation were true, Plaintiff still fails to allege that

23 Postmates controlled the manner and means over which BirdDog allegedly sent him the text message

24 in violation of the TCPA. Plaintiff does not and cannot plead an agency relationship that would

25 support vicarious liability.

26
27

28 UTM-code could have been driven by any means, including hyperlinks contained in emails, online
   banner ads, or social media posts.
                                              -8-                            Case No. 3:19-cv-05619
                                           POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 14 of 18




 1          B.     Plaintiff Does Not Allege Apparent Authority

 2          Plaintiff also does not remotely allege that Postmates could be held vicariously liable under

 3 the agency doctrine of apparent authority. In the Ninth Circuit, apparent authority can only be

 4 established “by proof of something said or done by the [alleged principal], on which [the plaintiff]

 5 reasonably relied.” Thomas v. Taco Bell Corp., 582 F. App’x 678, 679-680 (9th Cir. 2014) (quoting

 6 NLRB v. Dist. Council of Iron Workers of Cal. & Vicinity, 124 F.3d 1094, 1099 (9th Cir. 1997)).

 7 “Apparent authority exists only as to those to whom the principal has manifested that an agent is

 8 authorized.” Canary, 2019 U.S. Dist. LEXIS 46429, at *22 (N.D. Cal. Mar. 20, 2019) (dismissing

 9 complaint where plaintiff failed to allege “he reasonably relied upon something said or done by” the

10 alleged principal to his detriment).

11          Here, the SAC contains no allegation that Plaintiff relied on any affirmative statement or act

12 by Postmates to reasonably believe that BirdDog was acting as Postmates’ authorized agent. Thomas,

13 582 F. Appx. at 679-80. This omission defeats any theory of apparent authority. Plaintiff has not

14 alleged any act or statement from Postmates to Plaintiff suggesting that it conferred authority on

15 BirdDog to send him the text—and Plaintiff has not plausibly alleged any such circumstances here.

16 In short, nothing in the SAC cures the issues identified in the Court’s Order.

17          C.     Plaintiff Does Not Allege Ratification

18          Finally, Plaintiff still does not plead the agency doctrine of ratification. Ratification occurs
19 only where the principal affirms “a prior act done by another, whereby the act is given effect as if

20 done by an agent acting with actual authority.” Kristensen v. Credit Payment Servs. Inc., 879 F.3d

21 1010, 1014 (9th Cir. 2018) (granting summary judgment on ratification theory where the facts

22 showed that the only defendant who was in an agency relationship with the sender had no actual

23 knowledge or reasonable notice that the sender was texting in violation of the TCPA).

24          As the Court recognized in its Order, a defendant cannot be held liable for the unauthorized

25 conduct of a third-party telemarketer authorized to market on the defendant’s behalf unless the

26 defendant knew (or reasonably should have known) that the telemarketer was violating the TCPA on
27 the defendant’s behalf and the defendant failed to take effective steps within its power to force the

28 telemarketer to cease the conduct. (See Order at 7-8.)

                                                   -9-                          Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
       Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 15 of 18




 1          Even accepting his new allegations as true, Plaintiff still fails to allege ratification. At most,

 2 Plaintiff alleges in his SAC that BirdDog sent him a text message further to its contract to promote

 3 Postmates. Plaintiff alleges only that BirdDog was contracted to generally “promote” Postmates.

 4 (SAC, ¶ 12.) Plaintiff appears to address the deficiencies raised by the Court by concluding:

 5 “[Postmates] was aware, or should have been aware, that Bird Dog was sending such text messages

 6 on its behalf. . . .” (Id. at ¶ 20.) But even if the Court accepted Plaintiff’s supposition that Postmates

 7 knew a text message was being sent, that allegation is not enough for ratification. Ratification

 8 requires factual allegations that Postmates knew or had reason to suspect a text message was being

 9 sent in violation of the TCPA—e.g., that “class members’ phone numbers were acquired without

10 notice that they would be sent autodialed text messages.” (Order at 8.)

11          Here, Plaintiff does not allege any facts that would allow the Court to infer that Postmates

12 knowingly ratified the sending of any autodialed text message without the prior express written

13 consent of the recipient. Simply put, Plaintiff has not overcome the same fundamental deficiency

14 that the Court identified in its Order:

15          Additionally, even if the sender was authorized to market on Postmates’ behalf,
            there are no factual allegations suggesting that Postmates knew or reasonably
16
            should have known that the sender of the text or any of its agents or sub-agents
17          were violating the TCPA on its behalf.

18 (Id.)
19 V.       PLAINTIFF’S FOURTH ATTEMPT TO STATE A CLAIM AGAINST

20          POSTMATES SHOULD BE DISMISSED WITH PREJUDICE

21          Because Plaintiff’s SAC still does not plead facts sufficient to hold Postmates liable for a

22 TCPA claim, this motion to dismiss should be granted. While a party is typically granted leave to

23 amend following a Rule 12(b)(6) dismissal, this Court correctly observed in its Order that it “may

24 exercise its discretion to deny leave to amend due to ‘undue delay, bad faith or dilatory motive on

25 part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

26 prejudice to the opposing party . . . , [and] futility of amendment.’” (Order at 3) (citing Carvalho v.
27 Equifax Info. Servs., LLC, 629 F.3d 876, 892-93 (9th Cir. 2010) (alterations in original) (quoting

28 Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                                    -10-                         Case No. 3:19-cv-05619
                                             POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
         Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 16 of 18




 1           Postmates respectfully submits that dismissal with prejudice is warranted in this instance.

 2 This is Plaintiff’s fourth attempt to sue Postmates. Plaintiff abandoned his first complaint after the

 3 Eleventh Circuit’s decision in Salcedo. He abandoned his second complaint when faced with

 4 Postmates’ original motion to dismiss, and yet his third complaint fared no better; the Court dismissed

 5 it in a detailed Order. And now, even after multiple rounds of briefing and specific guidance from

 6 the Court, Plaintiff still has not cured the deficiencies. The only conclusion is that Plaintiff is

 7 incapable of stating a viable claim against Postmates and further amendment would be futile. See,

 8 e.g., Hayes v. Facebook, Case No. 19-cv-02106-TSH, 2019 U.S. Dist. LEXIS 177830, at *21 (N.D.

 9 Cal. Aug. 15, 2019) (dismissing lawsuit with prejudice when plaintiff failed to cure pleading

10 deficiencies even after three prior attempts); Alta Devices, Inc. v. LG Elecs., Inc., Case No. 18-CV-

11 00404-LHK, 2019 U.S. Dist. LEXIS 72952, at *12 (N.D. Cal. Apr. 30, 2019) (same); Sepehry-Fard

12 v. Dept. Stores Natl. Bank, 15 F. Supp. 3d 984, 990 (N.D. Cal. 2014) (“Plaintiff has had three

13 opportunities to attempt to allege his TCPA claim against the Attorney Defendants and has failed to

14 do so. The Court, therefore, DISMISSES the TCPA claim WITH PREJUDICE.”).

15           Plaintiff’s singular focus on maintaining a TCPA lawsuit against Postmates is at his own

16 peril. His eleventh-hour attempt to rewrite the facts after the dismissal Order in an effort to move

17 Postmates in closer proximity to the alleged sender does not cure the deficiencies in his claim.

18 Plaintiff still fails to allege facts sufficient to show that Postmates controlled the manner and means
19 of how the text message was sent, and still fails to allege any facts sufficient to hold Postmates

20 vicariously liable under the doctrines of apparent authority or ratification.

21           Plaintiff’s fourth complaint, which purports to identify but refuses to name as a defendant the

22 actual sender4 of the message, cements his swing-for-the-fences choice to pursue Postmates without

23 a sufficient factual basis. Plaintiff’s own actions demonstrate the futility of further amendment,

24 justifying dismissal of this action with prejudice.

25 VI.       CONCLUSION

26           For all the foregoing reasons, Postmates respectfully requests that this Court dismiss
27
     This is true whether the “sender” of the text message is the unidentified “agent(s) or sub-agent(s)”
     4

28 of Postmates (as Plaintiff previously represented to the Court), or the new, unsupported
   identification of BirdDog that Plaintiff alleged in response to the Court’s Order.
                                                     -11-                           Case No. 3:19-cv-05619
                                            POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
      Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 17 of 18




 1 Plaintiff’s Second Amended Complaint with prejudice.

 2

 3                                         Respectfully submitted,

 4

 5 DATED: April 23, 2020                   MAC MURRAY & SHUSTER LLP

 6                                         By         /s/ Lisa A. Messner
 7                                                LISA A. MESSNER
                                                  CHRISTOPHER C. WAGER
 8                                         Attorneys for Defendant POSTMATES INC.

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              -12-                         Case No. 3:19-cv-05619
                                       POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
      Case 3:19-cv-05619-TSH Document 36 Filed 04/23/20 Page 18 of 18




 1                                   CERTIFICATE OF SERVICE

 2         I, Lisa A. Messner, hereby certify that on this 23rd day of April 2020, a true and accurate

 3 copy of the foregoing was filed through the ECF system, which will send notification of such filing

 4 to the email addresses associated with this case.

 5                                             /s/ Lisa A. Messner

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                 -13-                         Case No. 3:19-cv-05619
                                          POSTMATES INC.’S MOTION TO DISMISS SAC WITH PREJUDICE
